SAVOY, Judge.
For the reasons assigned in the case of Walters et al. v. Seven Up Bottling Company of Alexandria, Inc. et al., La.App., 212 So.2d 443, handed down this date, the judgment of the district court is reversed, and judgment is hereby rendered in favor of defendants, Seven Up Bottling Company of Alexandria, Inc. and Millers Mutual Fire Insurance Company of Texas, and against plaintiffs, Ruby Hayes and Curtis Hayes, rejecting their demands and dismissing their suit. Appellees to pay costs in both courts.
Reversed.
FRUGÉ, J., dissents with written reasons assigned. For dissenting opinion see La.App., 212 So.2d 451.